Ludei.ing, C. J.
The motion to dismiss the appeal must he sustained. The judgment appealed from was rendered on the twenty-fifth January, 1868.
The order for an appeal was granted on motion in' open court, on the tWenty-third Of Jañúai'y, 1869. There is iió citation of appeal. It is only when the ordér for ah appeal is granted' on motion in open court at the sainé term Of the court at which the judgment was rendered that such order dispenses with citation. Act of 1843, sec. 1, amending article 573 C. P. See acts of 1866, p. 160.
It is therefore ordered that the appeal he dismissed.
Rehearing refused.